Citation Nr: 0008728	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee with 
patellar condyle syndrome.

2.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from January 1982 to July 1986.  This form also states that 
the veteran had over 5 years of prior active service.

Service connection was granted for degenerative joint disease 
of the left knee with patellar condyle syndrome by a 
September 1986 rating decision.  A 10 percent disability 
rating was assigned, effective July 16, 1986.  The evidence 
on file shows that the veteran has since been granted several 
temporary total ratings based upon hospitalization and/or the 
need for convalescence regarding his left knee disorder.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, among other things, confirmed and 
continued the 10 percent disability rating for degenerative 
joint disease of the left knee with patellar condyle 
syndrome.  In January 1999 the RO granted a separate 10 
percent disability rating for instability of the knee medial 
and lateral collateral ligament joints, and confirmed and 
continued the 10 percent disability rating for degenerative 
joint disease of the left knee with patellar condyle 
syndrome.

As an additional matter, the Board notes that the veteran 
requested a teleconference hearing before a Member of the 
Board in August 1998.  He was scheduled to provide testimony 
at a February 2000 videoconference hearing before a Member of 
the Board, but failed to appear.  Therefore, his request for 
a personal hearing is deemed withdrawn.


FINDINGS OF FACT

1.  The veteran's left knee disorder is productive of 
constant pain and frequent swelling; he wears a brace and, 
when examined in August 1997, walked with a left limp; he has 
undergone 5 surgical procedures on his left knee, beginning 
with a lateral meniscectomy in January 1985, to attempt to 
alleviate his symptoms.

2.  Arthroscopic evaluation revealed osteophytic changes in 
the edge of the patellofemoral articulation with large 
defects and loose bodies; a flexure contracture; and Grade II 
to Grade III chondrolytic changes within the lateral 
compartment; X-rays have revealed severe hypertrophic 
degenerative joint disease with spurring at the tibial 
plateau and enlargement of the tibial spines, severe 
narrowing of the lateral joint compartment space, and 
possible fusion of the patello-femoral joint.

3.  The veteran's left knee disorder is manifested not only 
by arthritis with minimal loss of range of motion, but also 
by laxity which is productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee with 
patellar condyle syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 
5260, 5261 (1999); VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-98 
(1998).

2.  The criteria for a disability rating of 20 percent for 
instability of the left knee are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The service medical records show that the 
veteran incurred a left knee disorder during his period of 
active duty.  As noted on a February 1985 Medical Board 
report, the veteran initially injured his left knee in 1977 
while participating in sports.  Medical attention was not 
sought, and the veteran subsequently developed recurrent 
lateral left knee pain, swelling, popping, and locking.  He 
eventually underwent a diagnostic arthroscopy, an arthrotomy, 
and a lateral meniscectomy of the left knee in January 1985.  
At this surgery, it was noted that the veteran had eburnation 
of both the left lateral femoral condyles and the left 
lateral tibial plateau, as well as complex tear of the left 
lateral meniscus.  Diagnoses following the Medical Board 
evaluation were torn medial meniscus, left knee, surgically 
excised; and degenerative joint disease, lateral compartment, 
left knee.

Service connection was subsequently granted for degenerative 
joint disease of the left knee with patellar condyle syndrome 
by a September 1986 rating decision.  A 10 percent disability 
rating was assigned, effective July 16, 1986.  The evidence 
on file shows that the veteran has since been granted several 
temporary total ratings based upon hospitalization and/or the 
need for convalescence regarding his left knee disorder.

In a June 1997 statement, the veteran reported that his 
service condition was deteriorating to an alarming degree due 
to his age.  He stated that on or about November 1995, he 
reinjured his left knee while playing basketball.  The 
veteran stated that he was subsequently treated at Kaiser 
Hospital by a Dr. Brown, who diagnosed possible torn 
cartilage.  Further, the veteran stated that the symptoms 
were the same symptoms he had been experiencing for 20 years; 
his knee would "lock" without his being able to fully 
straighten it, and it would "pop" back to normal after a 
short period of time, and massive swelling.  He also reported 
that he had had surgery on his left knee by Dr. Brown in May 
1997.  The veteran stated that this was the fourth (4th) 
operation he had had on his left knee.

Private medical records were subsequently obtained from 
Kaiser Permanente that cover a period from May to July 1997.  
Among other things, these records show that in May 1997 the 
veteran underwent arthroscopic evaluation with debridement of 
the lateral compartment of the knee and removal of 
osteophytes from the medial and lateral aspects of the distal 
femur.  It was noted that an incision was made over the 
arthroscopic portal and the arthroscopic 30 degree camera was 
then placed into the suprapatellar pouch.  It was further 
noted that there was a tremendous amount of osteophytic 
changes in the superior edge of the patellofemoral 
articulation with some trochlear changes with large defects 
and loose bodies.  This was debrided to some extent.  
Further, the veteran had a flexure contracture, which made 
manipulating within the knee somewhat difficult.  However, 
the medial compartment was entered, showing a fairly well-
preserved articular surface of the medial femoral condyle and 
plateau.  The medial meniscus was also intact, as was the 
anterior and posterior cruciate ligaments within the notch.  
The lateral compartment, however, was extremely arthritic.  
It was stated that there were Grade II to Grade III 
chondrolytic changes within the lateral compartment, and that 
it appeared the veteran had undergone a lateral meniscectomy.  
Further, the lateral femoral condyle at the osteochondral 
border had large osteophytes which were removed.  The medial 
and lateral side osteophytes were removed at the border 
between the shaft and the articular surfaces.  Postoperative 
diagnosis was left knee internal derangement with arthritic 
changes.  

The veteran underwent a VA examination of the joints in 
August 1997.  Among other things, it was noted that the 
veteran's left knee symptoms consisted of pain under the 
kneecap for which the veteran took Ibuprofen.  This pain was 
made worse with bending of the knee.  It was also noted that 
the veteran wore a brace.  There was no locking, swelling, 
stiffness, or decreased range of motion.  It was also noted 
that the veteran was employed as a financial specialist with 
the Treasury Department.  

On physical examination, the examiner commented that the 
veteran walked with a left limp.  The veteran's patella was 
found to be normal in position, and mobility, and was 
nontender.  It was noted that the veteran had residual 
surgical scars.  Additionally, there was mild laxity of the 
medial collateral ligament.  On range of motion testing, the 
veteran exhibited full extension, and was able to flex it to 
120 degrees with pain and crepitus, but without guarding.  
Based on the foregoing, the examiner diagnosed status postop 
times four left knee with degenerative joint disease.

VA X-rays of the left knee taken in August 1997 revealed 
severe degenerative joint disease.  The joint spaces were 
asymmetrically narrowed, more laterally than medially.  It 
was also noted that spurring was present, primarily the 
tibial plateau and the posterior patella.  

In the January 1998 rating decision, the RO, among other 
things, confirmed and continued the 10 percent disability 
rating for degenerative joint disease of the left knee with 
patellar condyle syndrome.  The RO found that the veteran was 
not entitled to a rating in excess of 10 percent based upon 
limitation of motion.  Additionally, the RO stated that VA 
examination showed mild laxity of one ligament, but that 
there was not shown to be instability of the complete joint 
which could be rated separately.

The veteran appealed the January 1998 rating decision to the 
Board, contending that he was entitled to a higher rating for 
his left knee impairment.

Additional private medical records were added to the file 
which show that, in May 1998, the veteran underwent removal 
of anterior loose body, and chondroplasty of the lateral 
femoral condyle and trochlea.  Postoperative diagnoses were:  
status post chondroplasty of the left knee, multiple times; 
status post left lateral meniscectomy; Grade IV 
chondromalacic changes of the lateral compartment; and loose 
body of the left knee.

VA medical treatment records were also added to the file that 
cover a period from June to August 1998, which show treatment 
for left knee problems.  For example, June 1998 X-rays of the 
left knee were compared to a previous X-ray from August 1993, 
which revealed further increase in hypertrophic degenerative 
joint disease of the left knee.  It was noted that this was 
particularly evident on lateral view, where there was much 
more severe narrowing of the lateral joint compartment space.  
There was also further increase in size of marginal 
osteophytes, and enlargement of the tibial spines.  Also, 
there was some increased degenerative joint disease of the 
patellofemoral articulation with large superior osteophytes.  
On the lateral view, the posterior aspect of the femoral 
condyle appeared significantly enlarged compared with the 
prior X-rays.  It was stated that, conceivably, this might be 
related to differences in positioning, but that this could be 
true bony enlargement.  Therefore, clinical correlation was 
suggested.  Moreover, it was noted that there was some bony 
enlargement and hypertrophy projecting from the posterior 
aspect of the articular margin of the tibia.  

The veteran underwent a new VA examination of the joints in 
January 1999.  At this examination, the veteran reported, in 
part, that his left knee symptoms consisted of a constant 
pain of variable intensity.  When the pain was severe, he 
took Ibuprofen, and when it was not he did not take any 
medicine.  Also, he reported that the knee gave out 
occasionally, and that he wore a "Metal Stay" knee brace 
occasionally.  Further, there was frequent swelling, but 
there was no locking or decreased range of motion.  It was 
also noted that the veteran owned his own copy shop.

On examination of the left knee, the examiner found mild bony 
overgrowth without tenderness or effusion.  The veteran's 
patella was found to be normal in position, mobility, and 
nontender.  However, there was mild laxity of the medial and 
lateral collateral ligaments.  The veteran had full 
extension, and was able to flex the knee to 120 degrees 
without pain, guarding, or crepitus.  

VA X-rays taken of the left knee in January 1999 revealed 
advanced degenerative joint disease of the left knee.  There 
was narrowing of the medial knee joint with osteophyte 
formation and sclerotic changes at the medial knee joint.  
Additionally, it was stated that there appeared to be a 
fusion of the patello-femoral joint.

Based on the foregoing, the examiner diagnosed status 
postoperative times five left knee with degenerative joint 
disease.  With regard to DeLuca factors, the examiner 
estimated that when the veteran was symptomatic with pain, 
that there was a 10 percent decrease in excursion, strength, 
speed, coordination, and endurance.

In a January 1999 Supplemental Statement of the Case, the RO 
granted a separate 10 percent disability rating for 
instability of the knee medial and lateral collateral 
ligament joints, and confirmed and continued the 10 percent 
disability rating for degenerative joint disease of the left 
knee with patellar condyle syndrome.  Further, the RO 
determined that the veteran was not entitled to consideration 
of an extraschedular rating based upon his impairment of the 
left knee.

Also on file is a September 1999 addendum by the January 1999 
VA examiner.  The examiner sated that the veteran's claims 
file had been reviewed, and that it was his (the examiner's) 
opinion that no changes were indicated on the January 1999 VA 
examination.  An attached note stated that no Supplemental 
Statement of the Case was needed because the examiner did not 
change anything.

With respect to the veteran's left knee surgeries in May 1997 
and May 1998, it is noted that the RO granted temporary total 
ratings effective May 16, 1997, to July 31, 1997, and from 
May 5, 1998, to June 30, 1998, pursuant to 38 C.F.R. § 4.30.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263 (1999). 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The veteran's left knee disability was initially rated 
pursuant to Diagnostic Code 5259.  Under this Code, a 10 
percent rating is assigned for cartilage, semilunar, removal 
of, symptomatic.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1999).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Moreover, the record shows that the RO granted 
separate disability ratings in the January 1999 Supplemental 
Statement of the Case that were in accord with these 
precedent opinions.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his left knee disorder is well-grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, and obtained medical 
records pertaining to the treatment he has received for his 
left knee problems.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist.

Initially, the Board notes that there is no medical evidence 
that the veteran's left knee is manifest by ankylosis 
(Diagnostic Code 5256) or genu recurvatum (Diagnostic Code 
5263).  Additionally, even though the veteran's left knee 
impairment was originally evaluated pursuant to Diagnostic 
Code 5259, this Code does not provide for a disability rating 
in excess of 10 percent.  Neither does Diagnostic Code 5263.  
Thus, the Board finds that Diagnostic Codes 5256, 5259, and 
5263, are inapplicable to the veteran's claim for a 
disability rating in excess of 10 percent.

The Board finds that the medical evidence does not show that 
the veteran's left knee has flexion limited to 30 degrees or 
less, nor extension limited to 15 degrees or more.  Both the 
August 1997 and January 1999 VA examinations showed the 
veteran to have full extension of the left knee, and was able 
to flex the knee to 120 degrees.  Granted, the August 1997 VA 
examination noted that the veteran exhibited pain and 
crepitus on flexion.  However, the January 1999 VA 
examination noted that range of motion testing was without 
pain, guarding, or crepitus.  Furthermore, the January 1999 
VA examiner estimated that when the veteran was symptomatic 
with pain, that there was a 10 percent decrease in excursion, 
strength, speed, coordination, and endurance.  Thus, even 
taking into account the veteran's complaints of pain, at no 
point is there objective medical evidence that the veteran's 
left knee impairment is or would result in limitation of 
motion that would warrant a disability rating in excess of 10 
percent under Diagnostic Codes 5260 or 5261.  See also 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The veteran has reported constant pain and frequent swelling 
of the left knee.  The Board also notes that the evidence 
shows that the veteran has undergone five operations in order 
to alleviate his left knee symptoms.  It has been reported 
that he walks with a limp and wears a brace.  Laxity of the 
medial collateral ligament has been documented.  Moreover, 
the January 1999 VA examiner estimated that when the veteran 
was symptomatic with pain, that there was a 10 percent 
decrease in excursion, strength, speed, coordination, and 
endurance; the pain does cause additional impairment.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the laxity with resulting instability and swelling 
are productive of impairment which more nearly approximates 
the criteria to be classified as "moderate."  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7.  Accordingly, the veteran is entitled to 
a disability rating of 20 percent under Diagnostic Code 5257.

Having determined that the veteran is entitled to a higher 
rating of 20 percent under Diagnostic Code 5257, the Board 
must now determine whether the veteran is entitled to a 
rating in excess of 20 percent.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Since the benefit of the doubt doctrine was 
necessary for the veteran to be entitled to at least the 20 
percent rating under Diagnostic Code 5257, then it is 
axiomatic that the veteran does not meet the criteria for a 
higher rating under this Code.  The record does not indicate 
that the veteran's left knee is manifest by severe recurrent 
subluxation or lateral instability.  Thus, the veteran is not 
entitled to a disability rating in excess of 20 percent under 
Diagnostic Code 5257.

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in evaluating both the degenerative 
joint disease of the left knee, as well as the left knee 
instability.  These regulations are applicable in the instant 
case because the veteran has reported that his left knee is 
manifest by pain and resulting functional impairment.  
Despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that the functional impairment attributable to 
the veteran's complaints of left knee pain would warrant a 
schedular rating in excess of the 10 percent rating for 
degenerative joint disease, or the 20 percent rating for the 
left knee instability.  As stated above, the January 1999 VA 
examiner estimated that when the veteran was symptomatic with 
pain, that there was no more than a 10 percent decrease in 
excursion, strength, speed, coordination, and endurance.  For 
the reasons stated above, the Board has determined that this 
did not indicate that the pain would result in limitation of 
motion which would warrant the next higher rating under 
either Diagnostic Code 5260 or 5261, and that it indicated no 
more than moderate left knee impairment under Diagnostic Code 
5257.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of the 10 percent rating for 
degenerative joint disease, and the 20 percent rating for the 
left knee instability.

As an additional matter, the Board concurs with the RO's 
determination that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board acknowledges that the record shows 
the veteran has had several surgeries on his left knee, both 
during and since service.  The most recent surgical 
procedures were conducted in May 1997 and May 1998.  However, 
as indicated above, the veteran has been granted several 
temporary total ratings based upon hospitalization and/or the 
need for convalescence, including for the May 1997 and May 
1998 surgical procedures.  Thus, the Board concludes that the 
veteran has been adequately compensated for these 
hospitalizations, and that an extraschedular rating is not 
warranted for frequent periods of hospitalization.  
Furthermore, there is no evidence, nor has the veteran 
alleged that his left knee impairment has resulted in marked 
interference with employment.  In fact, both the August 1997 
and January 1999 VA examinations noted that the veteran was 
employed.  Accordingly, the Board concludes that the 
veteran's impairment of the left knee does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee with patellar 
condyle syndrome is denied.

Entitlement to a disability rating of 20 percent for 
instability of the left knee is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


